EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Griffith on 03/16/2021.

The application has been amended as follows: 

1.	(Currently Amended)	A computer program product comprising one or more non-transitory computer-readable media having computer-readable instructions stored therein, the computer-readable instructions capable of being executed by one or more processors, the computer-readable instructions configurable to cause:
	rendering a widget graphical user interface (GUI) via a web browser of a client device; 
	storing coordinates of the widget GUI in local storage of the web browser of the client device;
GUI, facilitating expanding the widget GUI such that the widget GUI includes a user interface element;
	facilitating rendering, via the widget GUI, information received from at least one server of a database system, the information pertaining to a first web page rendered by the web browser;
	facilitating storing, in memory of the client device, a state of the widget GUI, the state of the widget GUI including an indication of at least one of input received via the user interface element or the information received from the server;
	retrieving the coordinates of the widget GUI from the local storage of the web browser;
	retrieving the state of the widget GUI from the memory of the client device; 
	reconstituting the widget GUI such that the widget GUI is rendered, in relation to ; and
	maintaining the coordinates of the widget GUI in the local storage of the web browser across two or more browser sessions.

2.	(Original)	The computer program product as recited in claim 1, the computer-readable instructions further configurable to cause:
	responsive to a drag-and-drop operation pertaining to the widget GUI, updating the coordinates of the widget GUI in the local storage of the web browser to include 

3.	(Original)	The computer program product as recited in claim 1, the information pertaining to a record identifier (ID) relating to the first web page, the record identifier identifying a database record.

4.	(Currently Amended)	The computer program product as recited in claim 1, the computer-readable instructions further configurable to cause:
obtaining from the first web page rendered by the web browser of the client device, a record identifier (ID) relating to the first web page; and
	facilitating transmitting the record ID to the server of the database system;
wherein the information pertains to the record ID.

5.	(Original)	The computer program product as recited in claim 4, the computer-readable instructions further configurable to cause:
storing, in the memory of the client device, the record ID relating to the first web page.

6.	(Original)	The computer program product as recited in claim 1, the user interface element including a search interface, the state of the widget GUI comprising at least one of: a search query submitted via the search interface, an indication of search 

7.	(Currently Amended)	The computer program product as recited in claim 1, the computer-readable instructions further configurable to cause:
	responsive to receiving input via the user interface element, facilitating transmitting, by the client device, an indication of the input to the server;
	the information further pertaining to the input received via the user interface element of the widget GUI. 

8.	(Currently Amended)	A system comprising:
	a database system implemented using a server system including a processor, the database system configurable to cause:
	providing a first web page having an embedded widget application to a web browser of a client device, the widget application being configured to cause:
	rendering a widget graphical user interface (GUI) via a web browser of a client device;
	storing coordinates of the widget GUI in local storage of the web browser of the client device;
GUI, facilitating expanding the widget GUI such that the widget GUI includes a user interface element;
	facilitating rendering, via the widget GUI, information received from at least one server of the database system, the information pertaining to the first web page;
	facilitating storing, in memory of the client device, a state of the widget GUI, the state of the widget GUI including an indication of at least one of input received via the user interface element or the information received from the server;
	retrieving the coordinates of the widget GUI from the local storage of the web browser;
	retrieving the state of the widget GUI from the memory of the client device; 
	reconstituting the widget GUI such that the widget GUI is rendered, in relation to ; and
	maintaining the coordinates of the widget GUI in the local storage of the web browser across two or more browser sessions.

9.	(Original)	The system as recited in claim 8, the widget application being further configured to cause:  	responsive to a drag-and-drop operation pertaining to the widget GUI, updating the coordinates of the widget GUI in the local storage of the 

10.	(Original)	The system as recited in claim 8, the information pertaining to a record identifier (ID) relating to the first web page, the record identifier identifying a database record.

11.	(Currently Amended)	The system as recited in claim 8, the widget application being further configured to cause:
	obtaining from the first web page rendered by the web browser of the client device, a record identifier (ID) relating to the first web page; and
	facilitating transmitting the record ID to the server of the database system;
wherein the information pertains to the record ID.

12.	(Original)	The system as recited in claim 11, the widget application being further configured to cause:
storing, in the memory of the client device, the record ID relating to the first web page.

13.	(Original)	The system as recited in claim 8,the user interface element including a search interface, the state of the widget GUI comprising at least one of: a search query submitted via the search interface, an indication of search results received 

14.	(Currently Amended)	The system as recited in claim 8, the widget application being further configured to cause: 
	responsive to receiving input via the user interface element, facilitating transmitting, by the client device, an indication of the input to the server;
	the information further pertaining to the input received via the user interface element of the widget GUI. 
 
15.	(Currently Amended)	A method, comprising:
	providing a first web page having an embedded widget application to a web browser of a client device, the widget application being configured to cause:
	rendering a widget graphical user interface (GUI) via a web browser of a client device;
	storing coordinates of the widget GUI in local storage of the web browser of the client device;
	responsive to receiving an indication of user interaction with the widget GUI, facilitating expanding the widget GUI such that the widget GUI includes a user interface element;
	facilitating rendering, via the widget GUI, information received from at least one server of a database system, the information pertaining to the first web page;
facilitating storing, in memory of the client device, a state of the widget GUI, the state of the widget GUI including an indication of at least one of input received via the user interface element or the information received from the server;
	retrieving the coordinates of the widget GUI from the local storage of the web browser;
	retrieving the state of the widget GUI from the memory of the client device; 
	reconstituting the widget GUI such that the widget GUI is rendered, in relation to ; and
	maintaining the coordinates of the widget GUI in the local storage of the web browser across two or more browser sessions.

16.	(Original)	The method as recited in claim 15, further comprising:
responsive to a drag-and-drop operation pertaining to the widget GUI, updating the coordinates of the widget GUI in the local storage of the web browser to include updated coordinates and rendering the widget GUI according to the updated coordinates.

17.	(Original)	The method as recited in claim 15, the information pertaining to a record identifier (ID) relating to the first web page, the record identifier identifying a database record.


obtaining from the first web page rendered by the web browser of the client device, a record identifier (ID) relating to the first web page; and
	facilitating transmitting the record ID to the server of the database system;
wherein the information pertains to the record ID.

19.	(Original)	The method as recited in claim 18, the widget application being further configured to cause:
storing, in the memory of the client device, the record ID relating to the first web page.

20.	(Original)	The method as recited in claim 15, the user interface element including a search interface, the state of the widget GUI comprising at least one of: a search query submitted via the search interface, an indication of search results received responsive to the search query, an identifier of a particular one of the search results that has been selected via the widget GUI, data pertaining to a field of a database of the database system, or an indication of whether the widget GUI is in an expanded state.

21.	 (Canceled)

22.	(Currently Amended)	The computer program product as recited in claim 1, the computer-readable instructions further configurable to cause:

	facilitating transmitting the contextual information to the server of the database system;
wherein the information pertains to the contextual information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175